                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                         CR-13-97-GF-BMM

          Plaintiff,

    vs.
                                             ORDER ADOPTING FINDINGS AND
 BRANDON WAYNE GLOVER,                           RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 6, 2019. (Doc. 44.) Defendant Brandon

Wayne Glover waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3-4. The Government did not file an objection. The Court

will review Judge Johnston’s Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 5, 2019. (Doc. 40.)

The United States accused Glover of violating his conditions of supervised release

by: (1) using methamphetamine, (2) having access to dangerous weapons, and (3)

knowingly interacting with a person convicted of felony without first obtaining the

                                         1
approval of his probation officer. (Doc. 44 at 2.) Judge Johnston granted the

Government’s motion to dismiss violation number two. Id. at 2. Glover admitted to

violation numbers one and three. Id.

      Judge Johnston recommended that the Court revoke Glover’s supervised

release. Id. at 3. Judge Johnston recommended that Glover should serve a term of

custody of six months followed by fifty-four months of supervised release. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Glover’s violations represent a serious breach of the Court’s

trust. A custodial sentence of six months, with fifty-four months of supervised

release to follow, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 44) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Brandon Wayne Glover is

sentenced to a term of custody of six months followed by fifty-four months of

supervised release.

DATED this 6th day of June, 2019.




                                           2
